CLAIMS 1-20 ARE PRESENTED FOR EXAMINATION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s Information Disclosure Statements filed December 16, 2021 have been received and entered into the application.  
	Accordingly, as reflected by the attached, completed copies of form PTO/SB/08, the cited references have been considered by the Examiner.
	     				  Claim Objections
Claim 4 requires that the patient has an eGFR of less than 60 ml/min/1.732 Germain, (see citation infra), fails to teach a patient population having the required eGFR, (see pg. 549, Table 1, penultimate row). Further such a value would not have been obvious. Accordingly, claim 4 is free of any issues under 35 U.S.C. § 102 or 103. Also, claim 4 is presented in a definite and enabled manner.
Claims 5 and 6 defines the patient as one who is an enzyme replacement therapy (ERT)-experienced patient.
Although not expressly disclosed, Germain tacitly, but effectively, excludes ERT-experienced patients in that it is disclosed that only patients who were ERT-naïve were eligible for inclusion in clinical trial, (Germain, (cit. infra), at pg. 546, col. 2, lines 1-4 under “Patients” vs. Applicant’s specification at [00186]-[00187]). 
Claims 5 and 6 have been presented in a definite and enabled manner. 
Accordingly, claims 4-6 are objected to as depending from a rejected claim, but are, in the absence of the double patenting rejection set forth infra, otherwise in condition for allowance.
Claim Rejection - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9 and 11-13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Germain, D.P., et al., "Treatment of Fabry's Disease with the Pharmacologic Chaperone Migalastat", The New England Journal of Medicine 375;6, August 11, 2016, 545-555, (hereinafter “Germain”, cited by Applicant).
	Germain teaches a method of stabilizing renal function, (Germain at pg. 553, sentence bridging cols. 1-2, i.e., “treating”), in an enzyme replacement therapy-, (ERT), naïve patient, (compare present specification at [00186] to Germain at pg. 546, col. 2, lines 1-4 under “Patients”), diagnosed with Fabry disease, (see throughout Germain), and having degrees of renal impairment, including those with an eGFR less than 90 mL/min/1.73 m2 (Germain at pg.549, Table 1, estimated GFR, mean, total, (N=50)), the method comprising orally administering to the patient, for up to 24 months, (Germain at page 546, sentence bridging cols. 1-2), an effective amount of migalastat hydrochloride at a frequency of once every other day.  It is further taught that the effective amount is 150 mg, (Germain at pg.546, col. 1, lines 4-5 under “Study Design” vs. present claim 20), wherein the administration of the migalastat salt is effective to stabilize renal function, (Germain at pg. 553, sentence bridging cols. 1-2), in the patient and wherein the patient has a HEK, (“Human Embryonic Kidney”), assay amenable mutation in α-galactosidase A, (e.g., Germain at pg. 547, section under the heading “Determination of Potentially Suitable Mutant α-Galactosidase”).  “[M]ale and female patients”, (Germain pg. 546, col. 1, 2nd para., penultimate line), were treated.
	Regarding the proteinuria levels of the patient as in present claims 11 and 12, it is believed that the claim requirements are met by Germain at pg. 549, Table 1, “Urine Protein Excretion”, the column under “Total (N=50)” where rates of from greater than 150mg/day to greater than 1000 mg/day are reported.
	Finally, there are claim requirements for “about 100 mg to about 150 mg free base equivalent (FBE)”,  “about 123 mg FBE [of migalastat]”, where FBE is the “free base equivalent”, (Applicant’s specification at [00208]), and “about 123 mg of migalastat free base” are set forth, respectively.  Such requirements are present in Germain quantitatively and qualitatively.  Applicant’s definition of “about” includes the provision that “degrees of error are within 20 percent (%)”, (Applicant’s specification at [00207]).
Germain employs 150 mg. of migalastat hydrochloride and even without presenting the supporting calculations, such provides for “about” 123mg of migalastat FBE given the stoichiometric amount of the free base of migalastat that is manifestly present in Germain.  Also, while Germain does not expressly disclose the administration of the free base of migalastat as in present claims 1 and 16, it is clear that the hydrochloride salt administered in Germain served as a prodrug form of the migalastat free base.  Migalastat hydrochloride would have necessarily dissociated following the oral administration taught by Germain thus meeting the claim requirement.
Accordingly, claims 1-3, 7-9 and 11-13 and 16-18 are deemed properly rejected under 35 U.S.C. 102(a)(1).
Claim Rejection - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Germain, as set forth above, for the reasons set forth above as applied to claims 1-3, 7-9 and 11-13 and 16-18 under 35 U.S.C. 102(a)(1), which reasons are here incorporated by reference.
The differences between the subject matter of claims 7, 10 and 23 lies in that Germain fails to teach:
(a)  The method of claim 1, wherein the patient has a proteinuria level of less than 100 mg/24hr prior to initiating the administration of the migalastat or salt thereof, (claim 10);
(b)  The method of claim 1, wherein the migalastat or salt thereof is in a solid dosage form, (claim 14), a capsule (claim 15); 
(c)  The method of claim 1, wherein the mutation in a-galactosidase A is selected from the group consisting of A13T, A13P, N34D, N34T, G35V, M42K, E48Q, N53L, L54F, P60T, P60S, L89PF, Y123C, H125L, 1133M, K140T, F145S, P146R, D165G, L167V, L180W, K185E, R196G, V199G, Y200C, E203V, E203D, Y207H, M208R, 219L, Q221P, N224T, 242T,
Q250R, Q250H, A257G, G261S, G261C, G271D, W277G, W277C, M284V, I303F, A307T,
D322N, K326N, G334E, F337S, W349S, A352V, E358Q, E358D, G361E, G375E, G395E,
T412N, and M421V, (claim 19); and 
 (d)  The method of claim 1, wherein the HEK assay amenable mutation is a mutation that is shown to have a relative increase of > 1.20-fold and an absolute increase of >3.0% wild-type when the mutation is expressed in HEK-293 cells incubated in the presence of 10 µM migalastat compared to HEK-293 cells without migalastat, (claim 20).
However, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains because:
(a)  Not only is the total number of patients for whom proteinuria levels were reported, i.e. the patients identified as having from greater than 150mg/day to greater than 1000 mg/day, (Germain at pg. 549, Table 1, “Urine Protein Excretion”, the column under “Total (N=50)”) not total 50, but proteinuria levels of less than 100 mg/24hr is not taught to be an exclusion criteria.  The selection of a particular Fabry patient population to treat, especially those having a physiological level of proteinuria of in the less than 100mg/24hr range, i.e., less severe than greater than 150mg/day to greater than 1000 mg/day, would have been a matter well within the purview of the ordinarily skilled artisan and the artisan would have been motivated to do so because of the expectation of migalastat efficacy;
(b) Germain expressly teaches the oral administration of migalastat and solid, oral dosage forms of pharmaceutically acceptable active agents, such as tablets and the presently claimed capsules, were more than well than to the artisan the artisan would have been motivated to select such a form because of the almost axiomatic understanding that solid, orally acceptable dosage forms would be an effective means to orally deliver a medicament, in the absence of evidence to the contrary; and 
 (c) Germain teaches the treatment of patients having HEK assay amenable mutations of α-galactosidase A in general and nothing critical is seen in identifying and selecting a subpopulation therefrom as defined in present claims 19 and 20.
Accordingly, for all of the above reasons, claims 1-3 and 7-20 are deemed properly rejected under 35 U.S.C. 103.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the patented claim sets of U.S. Patent Nos:
10251873, 10471053, 10874655, 10849889, 10857141, 10874656, 10874657, 10857142, 10799491, 10792278, 10806727, 10849890, 10792279, 11278536, 11278537, 11278540, 11278538, 11278539, 11357762, 11357761, 11389436, 11357763 and 11458128.
Also, claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the pending claim sets of U.S. Patent Application Nos:
17076340, 17077389, 17077393, 17077397, 17077402, 17078765, 17078840 and 17213632.
Although the claims at issue are not identical, they are not patentably distinct from each other because all claim sets are directed to methods for treating Fabry disease, or the renal impairment associated therewith comprising administering an effective amount of migalastat to a patient having an α-galactosidase A protein HEK assay amenable mutation.  Certain claim sets are directed to the mutations themselves which render obvious those method claims reciting such mutations, and vice versa.  The particulars of the patient’s physiological status regarding certain markers, such as their proteinuria levels and estimated GFR values, not common to all claims within the family of claims involved are believed to be, within the context of such family of claimed subject matter, obvious to one of ordinary skill in the art.
Accordingly, for the above reasons, the claims are deemed properly rejected.
None of the pending claims are currently in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575.  The examiner can normally be reached on M-F 6-2:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629
October 07, 2022